

EXHIBIT 10.23


PROPERTY MANAGEMENT AND LEASING AGREEMENT
(GNL – CS/SOCGEN APRIL 2019 LOAN)


This Property Management and Leasing Agreement (this “Management Agreement”), is
dated as of April 5, 2019 (the “Effective Date”), by and among the parties
identified on Exhibit A attached hereto (collectively, “Owner”), and GLOBAL NET
LEASE PROPERTIES, LLC, a Delaware limited liability company (the “Manager”).
WHEREAS, the Owner desires to retain the Manager to manage and coordinate the
leasing of the real estate properties identified on Exhibit A attached hereto
(the “Properties”), and the Manager desires to be so retained, all under the
terms and conditions set forth in this Management Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
ARTICLE I
DEFINITIONS
Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement:
1.1    “Account” has the meaning set forth in Section 2.3(i) hereof.
1.2    “Affiliate” means with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.
1.3    “Budget” has the meaning set forth in Section 2.5(c) hereof.
1.4    “Effective Date” has the meaning set forth in the preamble.
1.5    “Gross Revenues” means all amounts actually collected as rents or other
charges for the use and occupancy of the Properties, but shall exclude interest
and other investment income of


1

--------------------------------------------------------------------------------




the Owner and proceeds received by the Owner for a sale, exchange, condemnation,
eminent domain taking, casualty or other disposition of assets of the Owner.
1.6    “Improvements” means buildings, structures, equipment from time to time
located on the Properties and all parking and common areas located on the
Properties.
1.7    “Independent Director” has the meaning set forth in the Limited Liability
Company Agreement of the Owner, as applicable.
1.8    “Limited Liability Company Agreement” shall mean, collectively, the
Amended and Restated Limited Liability Company Agreements of each Owner.
1.9    “Management Fees” has the meaning set forth in Section 4.1(a) hereof.
1.10    “Owner” has the meaning set forth in the preamble.
1.11    “Ownership Agreements” has the meaning set forth in Section 2.3(k)
hereof.
1.12    “Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.
1.13    “Plan” has the meaning set forth in Section 2.5(c) hereof.
1.14    “Properties” has the meaning set forth in the recitals.
ARTICLE II    
APPOINTMENT OF THE MANAGER; SERVICES TO BE PERFORMED
2.1    Appointment of the Manager. The Owner hereby engages and retains the
Manager as the sole and exclusive manager and agent of the Properties, and the
Manager hereby accepts such appointment, all on the terms and conditions
hereinafter set forth, it being understood that this Management Agreement shall
cause the Manager to be, at law, the Owner’s agent upon the terms contained
herein.
2.2    General Duties. The Manager shall use commercially reasonable efforts in
performing its duties hereunder to manage, operate, maintain and lease the
Properties in a diligent, careful and vigilant manner. The services of the
Manager are to be of scope and quality not less than those generally performed
by professional property managers of other similar properties in the area. The
Manager shall make available to the Owner the full benefit of the judgment,
experience and advice of its members and staff with respect to the policies to
be pursued by the Owner relating to the operation and leasing of the Properties.
2.3    Specific Duties. The Manager’s duties include the following:
(a)    Lease Obligations. The Manager shall perform all duties of the landlord
under all leases insofar as such duties relate to the operation, maintenance,
and day-to-day


2

--------------------------------------------------------------------------------




management of the Properties. The Manager shall also provide or cause to be
provided, at the Owner’s expense, all services normally provided to tenants of
like premises, including, where applicable and without limitation, gas,
electricity or other utilities required to be furnished to tenants under leases,
normal repairs and maintenance, and cleaning and janitorial service. The Manager
shall arrange for and supervise the performance of all installations and
improvements in space leased to any tenant which are either expressly required
under the terms of the lease of such space or which are customarily provided to
tenants.
(b)    Maintenance. The Manager shall cause the Properties to be maintained in
the same manner as similar properties in the area. The Manager’s duties and
supervision in this respect shall include, without limitation, cleaning of the
interior and the exterior of the Improvements and the public common areas on the
Properties and the making and supervision of repair, alterations, and decoration
of the Improvements, subject to and in strict compliance with this Management
Agreement and any applicable leases. Construction and rehabilitation activities
undertaken by the Manager, if any, will be limited to activities related to the
management, operation, maintenance, and leasing of the Property (e.g., repairs,
renovations, and leasehold improvements).
(c)    Leasing Functions. The Manager shall coordinate the leasing of the
Properties and shall negotiate and use its best efforts to secure executed
leases from qualified tenants, and to execute same on behalf of the Owner, if
requested, for available space in the Properties, such leases to be in form and
on terms approved by the Owner and the Manager, and to bring about complete
leasing of the Properties. The Manager shall be responsible for the hiring of
all leasing agents, as necessary for the leasing of the Properties, and to
otherwise oversee and manage the leasing process on behalf of the Owner.
(d)    Notice of Violations. The Manager shall forward to the Owner, promptly
upon receipt, all notices of violation or other notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with such notice as shall be
appropriate.
(e)    Personnel. Any personnel hired by the Manager to maintain, operate and
lease the Property shall be the employees or independent contractors of the
Manager and not of the Owner. The Manager shall use due care in the selection
and supervision of such employees or independent contractors. The Manager shall
be responsible for the preparation of and shall timely file all payroll tax
reports and timely make payments of all withholding and other payroll taxes with
respect to each employee.
(f)    Utilities and Supplies. The Manager shall enter into or renew contracts
for electricity, gas, steam, landscaping, fuel, oil, maintenance and other
services as are customarily furnished or rendered in connection with the
operation of similar rental property in the area.
(g)    Expenses. The Manager shall analyze all bills received for services, work
and supplies in connection with maintaining and operating the Properties, pay
all such bills, and, if requested by the Owner, pay, when due, utility and water
charges, sewer rent and


3

--------------------------------------------------------------------------------




assessments, any applicable taxes, including, without limitation, any real
estate taxes, and any other amount payable in respect to the Properties. All
bills shall be paid by the Manager within the time required to obtain discounts,
if any. The Owner may from time to time request that the Manager forward certain
bills to the Owner promptly after receipt, and the Manager shall comply with any
such request. The payment of all bills, real property taxes, assessments,
insurance premiums and any other amounts payable with respect to the Properties
shall be paid out of the Account by the Manager. All expenses shall be billed at
net cost (i.e., less all rebates, commissions, discounts and allowances, however
designed).
(h)    Monies Collected. The Manager shall collect all rent and other monies
from tenants and any sums otherwise due to the Owner with respect to the
Properties in the ordinary course of business. In collecting such monies, the
Manager shall inform tenants of the Properties that all remittances are to be in
the form of a check or money order. The Owner authorizes the Manager to request,
demand, collect and provide receipts for all such rent and other monies and to
institute legal proceedings in the name of the Owner for the collection thereof
and for the dispossession of any tenant in default under its lease.
(i)    Banking Accommodations. The Manager shall establish and maintain a
separate checking account (the “Account”) for funds relating to the Properties.
All monies deposited from time to time in the Account shall be deemed to be
trust funds and shall be and remain the property of the Owner and shall be
withdrawn and disbursed by the Manager for the account of the Owner only as
expressly permitted by this Management Agreement for the purposes of performing
the obligations of the Manager hereunder. No monies collected by the Manager on
the Owner’s behalf shall be commingled with funds of the Manager. The Account
shall be maintained, and monies shall be deposited therein and withdrawn
therefrom, in accordance with the following:
(i)    All sums received from rents and other income from the Properties shall
be promptly deposited by the Manager in the Account. The Manager shall have the
right to designate two (2) or more persons who shall be authorized to draw
against the Account, but only for purposes authorized by this Management
Agreement.
(ii)    All sums due to the Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by the Manager from the Account prior to the making of any other
disbursements therefrom.
(iii)    On or before the 30th day following the end of each calendar quarter
during the term of this Management Agreement, the Manager shall forward to the
Owner all net operating proceeds from the preceding quarter, retaining at all
times, however, a reserve of $5,000, in addition to any other amounts otherwise
provided in the Budget.
(j)    Tenant Complaints. The Manager shall maintain business-like relations
with the tenants of the Properties.


4

--------------------------------------------------------------------------------




(k)    Ownership Agreements. The Manager has received copies of the Delaware
certificate of formation, the Limited Liability Company Agreement and the other
constitutive documents of each entity constituting Owner (collectively, the
“Ownership Agreements”) and is familiar with the terms thereof. The Manager
shall use reasonable care to avoid any act or omission which, in the performance
of its duties hereunder, shall in any way conflict with the terms of the
Ownership Agreements.
(l)    Signs. The Manager shall place and remove, or cause to be placed and
removed, such signs upon the Properties as the Manager deems appropriate,
subject, however, to the terms and conditions of the leases and to any
applicable ordinances and regulations.
2.4    Approval of Leases, Contracts, Etc. In fulfilling its duties to the
Owner, the Manager may and hereby is authorized to enter into any leases,
contracts or agreements on behalf of the Owner in the ordinary course of the
management, operation, maintenance and leasing of the Properties.
2.5    Accounting, Records and Reports.
(a)    Records. The Manager shall maintain all office records and books of
account and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Properties. Such records shall be maintained on a double entry
basis. The Owner and persons designated by the Owner shall at all reasonable
times have access to and the right to audit and make independent examinations of
such records, books and accounts and all vouchers, files and all other material
pertaining to the Properties and this Management Agreement, all of which the
Manager agrees to keep safe, available and separate from any records not
pertaining to the Properties, at a place recommended by the Manager and approved
by the Owner.
(b)    Quarterly Reports. On or before the 30th day following the end of each
calendar quarter during the term of this Management Agreement, the Manager shall
prepare and submit to the Owner the following reports and statements:
(i)    Rental collection record;
(ii)    Quarterly operating statement;
(iii)    Copy of cash disbursements ledger entries for such period, if
requested;
(iv)    Copy of cash receipts ledger entries for such period, if requested;
(v)    The original copies of all contracts entered into by the Manager on
behalf of the Owner during such period, if requested; and
(vi)    Copy of ledger entries for such period relating to security deposits
maintained by the Manager, if requested.


5

--------------------------------------------------------------------------------




(c)    Budgets and Leasing Plans. On or before November 15 of each calendar
year, the Manager shall prepare and submit to the Owner for its approval an
operating budget (a “Budget”) and a marketing and leasing plan (a “Plan”) on the
Properties for the calendar year immediately following such submission. Each
Budget and Plan shall be in the form approved by the Owner prior to the date
thereof. As often as reasonably necessary during the period covered by any
Budget or Plan, the Manager may submit to the Owner for its approval an updated
Budget or Plan incorporating such changes as shall be necessary to reflect cost
overruns and the like during such period. If the Owner does not disapprove a
Budget or Plan within thirty (30) days after receipt thereof by the Owner, such
Budget or Plan shall be deemed approved. If the Owner shall disapprove any
Budget or Plan, it shall so notify the Manager within said thirty (30) day
period and explain the reasons therefor. The Manager will not incur any costs
other than those estimated in an approved Budget except for:
(i)    maintenance or repair costs under $5,000 per Property;
(ii)    costs incurred in emergency situations in which action is immediately
necessary for the preservation or safety of the Property, or for the safety of
occupants or other persons on the Property (or to avoid the suspension of any
necessary service of the Property);
(iii)    expenditures for real estate taxes and assessments; and
(iv)    maintenance supplies calling for an aggregate purchase price of less
than $25,000 for all Properties.
(d)    Returns Required by Law. The Manager shall execute and file when due all
forms, reports, and returns required by law relating to the employment of its
personnel.
(e)    Notices. Promptly after receipt, the Manager shall deliver to the Owner
all notices, from any tenant, or any governmental authority, that are not of a
routine nature. The Manager shall also report expeditiously to the Owner notice
of any extensive damage to any part of the Properties.
2.6    Subcontracting. Notwithstanding anything to the contrary contained in
this Agreement, the Manager may subcontract any of its duties hereunder, without
the consent of the Owner, for a fee that may be less than the Management Fees
paid hereunder. In the event that the Manager does so subcontract any its duties
hereunder, such fees payable to such third parties may, at the instruction of
the Manager, be deducted from the Management Fees and paid by the Owner to such
parties, or paid directly by the Manager to such parties, in its discretion.
ARTICLE III    
EXPENSES
3.1    Owner’s Expenses. Except as otherwise specifically provided, all costs
and expenses incurred hereunder by the Manager in fulfilling its duties to the
Owner shall be for the account of


6

--------------------------------------------------------------------------------




and on behalf of the Owner. Such costs and expenses may include, without
limitation, reasonable wages and salaries and other employee-related expenses of
all on-site and off-site employees of the Manager who are engaged in the
operation, management, maintenance and leasing of the Properties, including
taxes, insurance and benefits relating to such employees, and legal, travel and
other out-of-pocket expenses which are directly related to the operation,
management, maintenance and leasing of specific Properties. All costs and
expenses for which the Owner is responsible under this Management Agreement
shall be paid by the Manager out of the Account. In the event the Account does
not contain sufficient funds to pay all of the costs and expenses, the Owner
shall fund all sums necessary to meet such additional costs and expenses.
3.2    Manager’s Expenses. The Manager shall, out of its own funds, pay all of
its general overhead and administrative expenses.
ARTICLE IV    
MANAGER’S COMPENSATION
4.1    Management Fees.
(a)    The Owner shall pay the Manager or any of its Affiliates property
management and leasing fees (the “Management Fees”), on a monthly basis, equal
to: two percent (2%) of Gross Revenues from the Properties managed, plus
market-based leasing commissions applicable to the geographic location of the
Property. Except as otherwise set forth herein, the Owner shall also reimburse
the Manager for any costs and expenses incurred by the Manager in connection
with managing the Properties.
(b)    Notwithstanding the foregoing, the Manager may be entitled to receive
higher fees in the event the Manager can demonstrate to the satisfaction of the
Owner (including a majority of the Independent Directors) through empirical data
that a higher competitive fee is justified for the services rendered and the
type of Property managed. As described in Section 2.6 above, in the event that
the Manager properly engages one or more third parties to perform the services
described herein, the fees payable to such parties for such services will be
deducted from the Management Fees, or paid directly by the Manager, at the
Manager’s option. The Manager’s compensation under this Section 4.1 shall apply
to all renewals, extensions or expansions of leases which the Manager originally
negotiated.
4.2    Additional Fees. If the Manager provides services other than those
specified herein, the Owner shall pay to the Manager a monthly fee equal to no
more than that which the Owner would pay to a third party that is not an
Affiliate of the Owner or the Manager to provide such services.
4.3    Audit Adjustment. If any audit of the records, books or accounts relating
to the Properties discloses an overpayment or underpayment of fees, the Owner or
the Manager shall promptly pay to the other party the amount of such overpayment
or underpayment, as the case may be. If such audit discloses an overpayment of
fees for any fiscal year of more than the correct fees for such fiscal year, the
Manager shall bear the cost of such audit.


7

--------------------------------------------------------------------------------




ARTICLE V    
INSURANCE AND INDEMNIFICATION
5.1    Insurance to be Carried.
(a)    The Manager shall obtain and keep in full force and effect insurance on
the Properties against such hazards as the Owner and the Manager shall deem
appropriate, but in any event, insurance sufficient to comply with the leases
and the Ownership Agreements shall be maintained. All liability policies shall
provide sufficient insurance satisfactory to both the Owner and the Manager and
shall contain waivers of subrogation for the benefit of the Manager.
(b)    The Manager shall obtain and keep in full force and effect, in accordance
with the laws of the state in which each Property is located, employer’s
liability insurance applicable to and covering all employees of the Manager at
the Properties and all persons engaged in the performance of any work required
hereunder, and the Manager shall furnish the Owner certificates of insurers
naming the Owner as a co-insured and evidencing that such insurance is in
effect. If any of the Manager’s duties hereunder are subcontracted as permitted
under Section 2.6, the Manager shall include in each subcontract a provision
that the subcontractor shall also furnish the Owner with such a certificate.
5.2    Cooperation with Insurers. The Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. The Manager shall use its best efforts to
comply with all requirements of insurers.
5.3    Accidents and Claims. The Manager shall promptly investigate and report
in detail to the Owner all accidents, claims for damage relating to the
ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall prepare for approval by the Owner all reports required by an insurance
company in connection with any such accident, claim, damage, or destruction.
Such reports shall be given to the Owner promptly and any report not so given
within ten (10) days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the report delivered to the Owner pursuant to
Section 2.5(b). The Manager is authorized to settle any claim against an
insurance company arising out of any policy and, in connection with such claim,
to execute proofs of loss and adjustments of loss and to collect and provide
receipts for loss proceeds.
5.4    Indemnification. The Manager shall hold the Owner harmless from and
indemnify and defend the Owner against any and all claims or liability for any
injury or damage to any person or property whatsoever for which the Manager is
responsible occurring in, on, or about the Properties, including, without
limitation, the Improvements when such injury or damage is caused by the
negligence or misconduct of the Manager, its agents, servants, or employees,
except to the extent that the Owner recovers insurance proceeds with respect to
such matter. The Owner will indemnify and hold the Manager harmless against all
liability for injury to persons and damage to property caused by the Owner’s
negligence and which did not result from the negligence or misconduct of


8

--------------------------------------------------------------------------------




the Manager, except to the extent the Manager recovers insurance proceeds with
respect to such matter.
ARTICLE VI    
TERM; TERMINATION
6.1    Term. This Management Agreement shall commence on the Effective Date and
shall continue until terminated in accordance with the earliest to occur of the
following:
(a)    One (1) year from the date of the commencement of the term hereof.
However, this Management Agreement will be automatically extended for an
unlimited number of successive one year terms at the end of each year unless any
party gives sixty (60) days’ written notice to the other parties of its
intention to terminate this Management Agreement;
(b)    Immediately upon the occurrence of any of the following:
(i)    A decree or order is rendered by a court having jurisdiction
(A) adjudging the Manager as bankrupt or insolvent, (B) approving as properly
filed a petition seeking reorganization, readjustment, arrangement, composition
or similar relief for the Manager under the federal bankruptcy laws or any
similar applicable law or practice, or (C) appointing a receiver, liquidator,
trustee or assignee in bankruptcy or insolvency of the Manager or a substantial
part of the Manager’s assets, or for the winding up or liquidation of its
affairs, or
(ii)    The Manager (A) voluntarily institutes proceedings to be adjudicated
bankrupt or insolvent, (B) consents to the filing of a bankruptcy proceeding
against it, (C) files a petition, answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (D) consents to the filing of any such petition, or to the
appointment of a receiver, liquidator, trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its assets, © makes an assignment
for the benefit of creditors, (F) is unable to or admits in writing its
inability to pay its debts generally as they become due, unless such inability
shall be the fault of the Owner, or (G) takes corporate or other action in
furtherance of any of the aforesaid purposes; and
(c)    Upon written notice from the Owner in the event that the Manager commits
an act of gross negligence or willful misconduct in the performance of its
duties hereunder.
Upon termination, the obligations of the parties hereto shall cease; provided,
however; that the Manager shall comply with the provisions hereof applicable in
the event of termination and shall be entitled to receive all compensation which
may be due to the Manager hereunder up to the date of such termination;
provided, further, however; that if this Management Agreement terminates
pursuant to clauses (b) or (c) of this Section 6.1, the Owner shall have other
remedies as may be available at law or in equity.


9

--------------------------------------------------------------------------------




6.2    Manager’s Obligations after Termination. Upon the termination of this
Management Agreement, the Manager shall have the following duties:
(a)    The Manager shall deliver to the Owner, or its designee, all books and
records with respect to the Properties.
(b)    The Manager shall transfer and assign to the Owner, or its designee, all
service contracts and personal property relating to or used in the operation and
maintenance of the Properties, except personal property paid for and owned by
the Manager. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise the Owner, or its designee, regarding the operation, maintenance and
leasing of the Properties.
(c)    The Manager shall render to the Owner an accounting of all funds of the
Owner in its possession and shall deliver to the Owner a statement of Management
Fees claimed to be due the Manager and shall cause funds of the Owner held by
the Manager relating to the Properties to be paid to the Owner or its designee.
(d)    The Manager shall cooperate with the Owner to provide an orderly
transition of the Manager’s duties hereunder.
ARTICLE VII    
MISCELLANEOUS
7.1    Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given when delivered in person or
on the fifth day after its mailing by either party by registered or certified
United States mail, postage prepaid and return receipt requested, to the other
party, at the addresses set forth after their respect name below or at such
different addresses as either party shall have theretofore advised the other
party in writing in accordance with this Section 7.1.


10

--------------------------------------------------------------------------------




To the Owner:
[Applicable Owner Name]
c/o Global Net Lease, Inc.
405 Park Avenue
New York, NY 10022
Attention: James L. Nelson, CEO and President
with a copy to:


[Applicable Owner Name]
Global Net Lease, Inc.
405 Park Avenue
New York, NY 10022
Attention: Michael Anderson, Senior Vice President, Chief Corporate Counsel


To the Manager:
Global Net Lease Properties, LLC
405 Park Avenue
New York, NY 10022
Attention: Michael Anderson, Senior Vice President, Chief Corporate Counsel



7.2    Governing Law. This Management Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of law thereof.
7.3    Assignment. Except as permitted in Section 2.6 hereof, this Management
Agreement may not be assigned by the Manager, except to an Affiliate of the
Manager, and then only upon the consent of the Owner and the approval of a
majority of the Independent Directors. Any assignee of the Manager shall be
bound hereunder to the same extent as the Manager. This Agreement shall not be
assigned by the Owner without the written consent of the Manager, except to a
Person which is a successor to such Owner. Such successor shall be bound
hereunder to the same extent as such Owner. Notwithstanding anything to the
contrary contained herein, the economic rights of the Manager hereunder,
including the right to receive all compensation hereunder, may be sold,
transferred or assigned by the Manager without the consent of the Owner.
7.4    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Management Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrences. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
7.5    Amendments. This Management Agreement may be amended only by an
instrument in writing signed by the party against whom enforcement of the
amendment is sought.


11

--------------------------------------------------------------------------------




7.6    Headings. The headings of the various subdivisions of this Management
Agreement are for reference only and shall not define or limit any of the terms
or provisions hereof.
7.7    Counterparts. This Management Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.
7.8    Entire Agreement. This Management Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.
7.9    Disputes. If there shall be a dispute between the Owner and the Manager
relating to this Management Agreement resulting in litigation, the prevailing
party in such litigation shall be entitled to recover from the other party to
such litigation such amount as the court shall fix as reasonable attorneys’
fees.
7.10    Activities of the Manager. The obligations of the Manager pursuant to
the terms and provisions of this Management Agreement shall not be construed to
preclude the Manager from engaging in other activities or business ventures,
whether or not such other activities or ventures are in competition with the
Owner or the business of the Owner.
7.11    Independent Contractor. The Manager and the Owner shall not be construed
as joint venturers or partners of each other pursuant to this Management
Agreement, and neither party shall have the power to bind or obligate the other
except as set forth herein. In all respects, the status of the Manager to the
Owner under this Management Agreement is that of an independent contractor.
7.12    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Management Agreement shall include the corresponding masculine, feminine
or neuter forms, and the singular form of nouns, pronouns and verbs shall
include the plural and vice versa.
[Remainder of page intentionally left blank]


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Management Agreement as of
the date first above written.


ARC CWARANE001, LLC
ARC CWGRDMI001, LLC
ARC CWRVTIL001, LLC
ARC CWSALKS001, LLC
ARC CWUVLOH001, LLC
ARC CWVININ001, LLC
ARC CWWPKMN001, LLC
ARC DINCNOH001, LLC
ARC FESANTX001, LLC
ARC MSELGIL001, LLC
ARC WWHWCMI001, LLC
ARG BIJTNNY001, LLC
ARG CMPCRMS001, LLC 
ARG FEBLCID001, LLC 
ARG FEGRNNC001, LLC
ARG RMAKROH001, LLC  
By: Global Net Lease Operating Partnership, L.P.
Its sole member


By:
Global Net Lease, Inc.
its General Partner

By: /s/James Nelson
Name: James Nelson
Title: Chief Executive Officer


GLOBAL NET LEASE PROPERTIES, LLC
By:
Global Net Lease Special Limited Partner, LLC, its Member

By:
AR Capital Global Holdings, LLC.
its Managing Member

By: /s/ Michael Anderson
Name: Michael Anderson
Title: Authorized Signatory


13